Citation Nr: 0726449	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to Department of Veterans Affairs compensation benefits, 
other than health care benefits under Chapter 17, of Title 
38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant served on active duty from September 2001 to 
January 2005.
+
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This matter was previously before the Board in 
December 2006 at which time it was remanded to the RO 
pursuant to the appellant's request for a Board hearing.  In 
February 2007, the appellant testified before the Board at 
the RO.  A transcript from that hearing has been incorporated 
into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The RO last reviewed the issue on appeal in July 2006 at 
which time it issued the appellant a statement of the case.  
At the Board hearing in February 2007, the appellant 
submitted additional evidence in support of her claim.  This 
evidence includes the appellant's military training and 
performance records.  It also includes her November 2005 
application for discharge review filed with the Department of 
the Navy Naval Discharge Review Board (NDRB) and the NDRB's 
decision.  The undersigned who conducted the February 2007 
hearing noted that the additional evidence did not include a 
waiver of RO review of that evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006).  

As the appellant did not include a written waiver of review 
of the new evidence by the RO, and in light of the relevance 
of the evidence to her claim, the evidence must be reviewed 
by the RO in the first instance.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affair, 327 F.3d 1339 
(Fed. Cir. 2003). 

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file, to 
include the evidence submitted at the 
February 2007 Board hearing, and determine 
if the claim on appeal can be granted.  If 
not, the appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

